Citation Nr: 0918022	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-37 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for residuals of cold injury, right hand.  

2.  Entitlement to a disability rating in excess of 
10 percent for residuals of cold injury, left hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
October 1970.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied entitlement to an increased 
rating for residuals of cold injury of both the right and the 
left hands. 

In February 2006, the Veteran testified at a personal hearing 
over which a Decision Review Officer presided at the RO, a 
transcript of which has been associated with the claims 
folder.  

In October 2008, the Board denied the Veteran's increased 
rating claims and the Veteran appealed.  In March 2009, the 
Court of Appeals of Veterans Claims entered an order 
remanding the appeal for the Board to address whether the 
Veteran was entitled to an extraschedular rating for his 
service-connected disabilities of residuals of cold injury of 
both the right and the left hands.  Another issue that had 
been denied by the Board in its October 2008 decision-
entitlement to a total rating for compensation purposes due 
to individual unemployability (TDIU)-has been abandoned by 
the Veteran.  


FINDINGS OF FACT

1.  For each hand, the Veteran's disability of residuals of 
cold injury is manifest by subjective complaints of numbness, 
tingling, burning, loss of ability to grip, weakness, and 
pain. 

2.  For each hand, the Veteran's disability of residuals of 
cold injury is manifested by objective findings of:  no 
painful movement of joints; skin of normal color and 
temperature; peripheral reflexes of 1+ and equal bilaterally; 
sensory intact to fine touch, vibration, temperature, and 
position; no trophic changes to nails or skin; no 
hyperhidrosis; X-rays that reflect no abnormality related to 
the cold injury; no Reynaud's syndrome; no muscle atrophy; 
and no weakness related to cold injury.  

3.  The Veteran has not been hospitalized for treatment of 
his disabilities of residuals of cold injury of the right and 
the left hands nor have any manifestations of those 
disabilities markedly interfered with his employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for residuals of cold injury, right hand, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.104 (and Diagnostic Code 
7122), 20.1303 (2008).  

2.  The criteria for a disability rating in excess of 
10 percent for residuals of cold injury, left hand, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.104 (and Diagnostic Code 
7122), 20.1303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for a few years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).  Thus, staged ratings may 
be assigned if the severity of the disability changes during 
the relevant rating period.  Here, the evidence establishes 
that at no time during the entire relevant rating period did 
the Veteran qualify for an increased rating.  Thus, staged 
ratings are not warranted.  

Diagnostic Code (DC) 7122 governs the ratings for cold injury 
residuals.  38 C.F.R. § 4.104 (diseases of the cardiovascular 
system).  A 10 percent rating is currently assigned to each 
of the Veteran's disabilities of cold injury residuals of the 
hand.  A 10 percent rating is assigned when the residuals of 
cold injury disability are manifest by arthralgia or other 
pain, numbness, or cold sensitivity in the affected parts.  
DC 7122.  

The higher ratings are based on the manifestation of symptoms 
described for the 10 percent criteria (arthralgia or other 
pain, numbness, or cold sensitivity) plus at least one 
symptom from an additional list of symptoms (tissue loss, 
nail abnormalities, color changes, hyperhidrosis, locally 
impaired sensation, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis)) 
manifested in the affected parts.  38 C.F.R. § 4.104, DC 7122 
(symptoms reordered to facilitate application to this 
Veteran's condition).  For a 20 percent rating, the 
10 percent criteria must be met as well as one symptom from 
the additional list, whereas for a 30 percent rating, the 
10 percent criteria must be met as well as two or more 
symptoms from the additional list.  38 C.F.R. § 4.104, 
DC 7122. 

With respect to each of the Veteran's hands, the record 
contains no credible evidence of any of the additional 
criteria beyond those for a 10 percent rating.  None of the 
four compensation and pension (C&P) examiners to evaluate his 
hands found any tissue loss, nail abnormalities, color 
changes, or hyperhidrosis in either hand.  As for locally-
impaired sensation, the Veteran's peripheral reflexes were 1+ 
and equal bilaterally and peripheral pulses were 2+.  Sensory 
was intact to fine touch, vibration, and position.  The 
Veteran stopped the nerve conduction test, but the portion 
that was completed showed that with the exception of 
bilateral carpel tunnel syndrome, his distal latencies were 
normal.  There is thus no objective evidence that the 
residuals of cold injury are manifest by locally-impaired 
sensation of the hands.  

Finally, while the X-ray evidence shows signs of mild 
osteoarthritis in each thumb, the March 2006 C&P joints 
examiner specifically determined that the cold injury 
described by the Veteran was not responsible for that 
arthritis.  He stated that to his knowledge there had been no 
studies to show that cold injury would result in arthritis of 
that nature 35 years later.  On the other hand, he explained 
that it is not unusual to see these kinds of degenerative 
changes in 56-year-old males who have worked with their hands 
most of their life.  Thus, the record does not establish that 
the X-ray abnormalities of the Veteran's hands are 
manifestations of his cold injury residuals disabilities.  
There is thus no objective evidence of any of the additional 
symptoms necessary to warrant a rating higher than 
10 percent.  

The only subjective evidence in the record of any of the 
additional criteria for a higher rating is that concerning 
whether the Veteran has locally-impaired sensation of his 
hands.  A lay person is competent to testify about injury or 
symptomatology where the determinative issue is not medical 
in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) 
(lay statements about a person's own observable condition or 
pain are competent evidence); Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay testimony is competent when it 
regards features or symptoms of injury or illness).  He 
testified at the February 2006 personal hearing that 
especially in winter, he must soak his hands in the sink for 
5 or 10 minutes so he can feel them to make sure that he 
could do what he needed to.  Transcript at 4.  He noted that 
he could not paint without the feeling of touch.  Transcript 
at 4.  He also testified that because he can not feel his 
hands, he has burned his hands while cooking.  Transcript at 
7.  And he told the March 2007 C&P neurological disorders 
examiner that he sometimes has difficulty with buttons and 
laces and he does not write very much.  

The Board finds that the Veteran's description of subjective 
symptoms is not as credible as the consistent objective 
evidence indicating that the Veteran has no locally-impaired 
sensation of the hands.  See February 2006 C&P Cold Injury 
Protocol Examination Report (all peripheral reflexes are 1+ 
and equal bilaterally; peripheral pulses are 2+; good 
capillary refill; pinprick, touch, vibration, and position 
intact in both hands);  March 2006 Peripheral Nerve C&P 
Examination Report (sensory intact to fine touch, vibration 
and position; reflexes are 1+ and equal in upper extremities; 
while nerve conduction test of October 2003 shows bilateral 
carpal tunnel syndrome, distal latencies are otherwise 
normal); March 2003 C&P Joints Examination Report (good 
distal pulses; able to fully extend and fully flex his 
fingers; no numbness; no atrophy of the thenar musculature); 
March 2007 C&P Cold Injury Protocol Examination Report (good 
distal pulses; able to fully extend and flex the fingers; no 
atrophy of the thenar muscles; good pulses); March 2007 C&P 
Neurology Disorders Examination Report (sensory is intact to 
fine touch, temperature, vibration, and position; reflexes 
trace to 1+ and are equal bilaterally; no motor or sensory 
deficits on today's examination and no deficits that could be 
attributed to cold injury).  

On the other hand, one examiner found a little numbness on 
the index finger and long finger compared to the little 
finger.  March 2007 C&P Cold Injury Protocol Examination 
Report.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  As noted above, numbness is one 
of the criteria for a 10 percent rating, but for a 20 percent 
rating, there must be one of the additional symptoms listed.  
The March 2007 C&P examiner's finding of numbness is more 
nearly like the "numbness" criteria for a 10 percent rating 
than the locally-impaired sensation criteria for a 20 percent 
rating.  Thus, no increased rating is warranted based on the 
objective medical evidence in this record. 

Nerve conduction tests were scheduled in order to obtain more 
detailed information about the nerves in the Veteran's hands, 
but he refused to continue the test due to pain.  While it is 
understandable that the Veteran would not want to subject 
himself 
to pain in order to qualify for a higher rating, what results 
there are from the nerve conduction tests in the record do 
not support his subjective complaints.  

In addition, the claims file shows that the Veteran has made 
statements about subjective complaints that are contradicted 
by his own statements and by objective evidence.  For 
example, when asked about color changes to his skin, the 
Veteran has consistently denied that his skin changes color.  
He also has consistently been found to have no tissue loss of 
any extremity.  Yet after he was denied entitlement for TDIU, 
he filed a substantive appeal in which he asserted that that 
he continued to have increasing pain, numbness, cold 
sensitivity, nail abnormalities, tissue loss, color changes, 
and locally impaired sensation of the affected parts of both 
feet.  November 2005 Substantive Appeal (emphasis added).  
The Veteran's willingness take the list of symptoms contained 
in the rating criteria and state that he had them all in 
increasing severity, despite the evidence to the contrary 
both before and after that statement, undercuts his 
credibility as to subjective symptoms he describes in order 
to try to receive an increased rating.  Caluza v. Brown, 7 
Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 
604 (Fed. Cir. 1996) (in determining the weight to be 
assigned to evidence, credibility can be affected by 
inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, 
self-interest, malingering, and desire for monetary gain).  

Similarly, he testified in his TDIU claim that he had not 
worked since 2002 because of the inability to lift or hold a 
paint brush.  February 2006 Transcript at 2-3.  But he told 
the examiner at the May 2004 C&P Spine Exam that due to back 
pain he had suspended his painting business from January to 
August 2003, and when his back pain improved, he had gone 
back to painting for 5-6 hours per day.  

Moreover, various examiners have made notes indicating that 
his subjective complaints and responses are inconsistent with 
those expected in a residuals of cold injury disability.  See 
October 2005 Occupational Therapy Consult Note (hand clinic 
requested sensory mapping; diminished protective 
sensation/loss of protective sensation over palms with no 
particular nerve pattern except neuropathy); February 2006 
C&P Cold Injury Protocol Exam (subjectively he complains of 
pain and numbness; pinprick, touch, vibration and position 
sensation are all intact to all of his extremities); March 
2006 C&P Peripheral Nerves Exam (motor strength 4/5 diffusely 
with poor effort; his weakness cannot be related to cold 
injury-it is too diffuse and there are no signs of atrophy 
or trophic changes and effort seems poor; his right-sided 
sensory loss is not consistent with frostbite neuropathy due 
to the hemibody quality and distribution far beyond the 
affected parts; there are no convincing signs of neuropathic 
pain; nerve conduction studies are needed for objective 
evidence of cold-related injury); April 2006 Addendum to 
March 2006 C&P Peripheral Nerves Exam (there are only 
subjective complaints without objective findings); March 2007 
C&P Peripheral Nerves Exam (he has no motor or sensory 
deficits on today's exam; no deficits that could be 
attributed to cold injury); March 2007 C&P Cold Injury 
Protocol Exam (Veteran complained of aching in his hands and 
loss of strength, and that his hands get cold easily; based 
on my evaluation today, I see no objective evidence that his 
cold injury of the bilateral upper and lower extremities 
would make him unable to do any type of work or gainful 
employment).  Given the frequency with which the Veteran's 
statements are inconsistent with his own statements and/or 
credible objective evidence elsewhere in the record, the 
Board finds that his subjective statements are entitled to 
very little weight.  Caluza, supra.  Thus, a rating higher 
than 10 percent for each hand is not warranted on this 
record.  

The Veteran complains that VA fails to apply the law 
uniformly because another Veteran was granted a 20 percent 
rating for each of his disabilities of cold injury residuals 
of the hand, whereas he was denied an increased rating.  He 
argues that on the basis of a November 2005 decision of the 
Board, he should be granted an increased rating.  First, the 
regulations make clear that decisions of the Board are not 
binding as to other Veterans.  38 C.F.R. § 20.1303.  Although 
the Board strives for consistency in issuing its decisions, 
previously-issued Board decisions will be considered binding 
only with regard to the specific case decided.  38 C.F.R. 
§ 20.1303.  Prior decisions in other appeals may be 
considered in a case to the extent that they reasonably 
relate to one another, but each case presented to the 
Board will be decided on the basis of the individual facts of 
the case in light of applicable procedure and substantive 
law.  38 C.F.R. § 20.1303.  

In any event, the facts on this record are not very similar 
to the facts in the November 2005 Board decision relied upon 
by the Veteran.  Both Veterans complain of  more than one of 
the symptoms that warrant a 10 percent rating (arthralgia, or 
other pain, numbness, and cold sensitivity).  As discussed 
above, however, the facts in this record do not establish 
that the Veteran's residuals of cold injury disabilities are 
manifest by one of the "additional" symptoms (tissue loss, 
nail abnormalities, color changes, hyperhidrosis, locally 
impaired sensation, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis)) listed 
in Diagnostic Code 7122 that must be present to warrant a 
20 percent rating.  Yet, the Veteran in the November 2005 
Board decision established by credible evidence that his 
disability was manifest by a darkening of the color in his 
fingers when the weather was cold.  Since there was credible 
evidence establishing one of the "additional" symptoms 
(that is, color changes) that warrants a 20 percent rating, 
the Veteran in the November 2005 Board decision was granted 
an increased rating to 20 percent.  VA is thus not treating 
similarly situated Veterans differently; it is applying the 
schedular rating criteria against the credible evidence in 
each record to reach a decision based on the unique facts of 
each case.  

The notes following Diagnostic Code 7122 provide that other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Reynaud's phenomenon, muscle atrophy, 
etc., should be separately evaluated unless they are used to 
support an evaluation under DC 7122.  38 C.F.R. § 4.104, DC 
7122, Note (1).  Here, notwithstanding multiple C&P 
examinations and complaints of difficulty in gripping a paint 
brush and loss of strength in the hands, the Veteran has not 
been diagnosed with any other disabilities that are the 
residual effects of cold injury.  To the contrary, with the 
exception of a little numbness of two fingers, the examiners 
have found that there are no deficits related to his cold 
injury to his hands.  Thus, no other diagnostic codes need be 
analyzed with respect to the evaluation of this Veteran's 
disabilities of cold injury residuals of each hand.  

The Court of Appeals for Veterans Claims remanded this appeal 
for the Board to address whether the Veteran is entitled to 
an extraschedular rating.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  
38 C.F.R. § 3.321(b)(1).  The appeal was remanded for 
consideration of an extraschedular rating because the Veteran  
testified that he had ended his painting business due to his 
lost sense of touch in his hand so that he could no longer 
continue to paint without it.  The Veteran also testified 
that although he had been offered many jobs, he was unable to 
accept them due to the loss of strength and gripping ability.  
He further testified that he had to soak his hands 
(especially in winter) in the sink for 5 to 10 minutes so he 
could feel them to make sure that he could do what he needed 
to do.  February 2006 Transcript at 2-4. 

In cases involving whether extraschedular consideration is 
warranted, the threshold determination is whether the 
disability picture presented in the record is adequately 
contemplated by the rating schedule.  Thun v. Peake, 22 Vet. 
App. 111, 118 (2008).  The Veteran's complaints of the loss 
of sense of touch and sensitivity to cold are explicitly 
included in the schedular rating criteria for residuals of 
cold injury.  See Diagnostic Code 7122, 38 C.F.R. § 4.104 
(numbness, cold sensitivity and locally impaired sensation 
are listed criteria).  Thus, no extraschedular rating is 
warranted with respect to those complaints. 

As for the loss of strength and gripping ability, a note 
following the schedular criteria of DC 7122 provides that 
other disabilities that have been diagnosed as residuals 
effects of cold injury, such as Reynaud's phenomenon or 
muscle atrophy, should be separately evaluated.  38 C.F.R. 
§ 4.133, DC 7122, Note (1).  But, as discussed above, not 
only has there been no diagnosis with respect to a weakness 
in his hands or inability to grip, the examiners have found 
no deficits with respect to these complaints at all.  
Specifically, the examiner at the March 2006 C&P Peripheral 
Nerves Exam determined that his weakness cannot be related to 
cold injury because it is too diffuse, with no signs of 
atrophy or trophic changes, and the Veteran's effort in the 
test was poor.  See also  March 2003 C&P Joints Examination 
Report (good distal pulses; able to fully extend and fully 
flex his fingers; no numbness; no atrophy of the thenar 
musculature); March 2007 C&P Cold Injury Protocol Examination 
Report (good distal pulses; able to fully extend and flex the 
fingers; no atrophy of the thenar muscles; good pulses); 
March 2007 C&P Neurology Disorders Examination Report 
(sensory is intact to fine touch, temperature, vibration, and 
position; reflexes trace to 1+ and are equal bilaterally; no 
motor or sensory deficits on today's examination and no 
deficits that could be attributed to cold injury).  As 
discussed above, given his past history of making 
inconsistent statements in trying to qualify for a higher 
rating, and the fact that the examiners consistently do not 
make objective findings to support his subjective complaints 
about his symptoms, the Board assigns little credibility to 
the Veteran's statements about his inability to lift or hold 
a paint brush.    

The credible evidence of the Veteran's disability picture was 
thus was adequately contemplated by the rating schedule, and 
no referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the 
assignment of an extraschedular rating is warranted.  Thun, 
22 Vet. App. at 118 (once the Board determined that the 
claimant's disability picture was not characterized as an 
unusual one, it did not err in concluding that he was not 
entitled to referral for an extraschedular rating).   

But even if the schedular criteria described in Note (1) to 
Diagnostic Code 7122 did not contemplate the level of the 
Veteran's disability and symptomatology in his claimed 
inability to lift or hold a paintbrush, an extraschedular 
rating is not warranted.  The second step in analyzing 
whether an extraschedular rating is warranted is a 
determination whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 116; 38 C.F.R. 
§ 3.321.  Here, there is no evidence of any hospitalization 
for the residuals of cold injury to his hands.  

As for marked interference with employment, the Veteran's 
subjective statements, which have already been determined to 
lack credibility, are not supported by the specific findings 
by the examiners on this subject.  The examiner for the 
March 2007 C&P Neurological Disorders Exam determined that 
since upon examination he found there were no motor or 
sensory deficits, there was nothing that would render the 
Veteran unemployable.  A different examiner who conducted the 
March 2007 C&P Cold Injury Protocol Examination also stated 
that he could see no objective evidence that the Veteran's 
cold injury of the upper extremities would make the Veteran 
unable to do any type of work or gainful employment.  

To be sure, these examiners were addressing whether the 
disabilities rendered the Veteran unable to work at all 
rather than whether there was marked interference with 
employment.  But both statements were based upon findings of 
no objective evidence of sensory or motor deficits.  And 
neither examiner qualified his statement to say that while 
total unemployability was not found, there could have been 
some difficulty in working.  

When the credibility of the Veteran's statements is 
considered against the objective findings-made in the 
context of an evaluation of the Veteran's ability to work-
that there were no motor or sensory deficits, the Board finds 
that the Veteran's service-connected disabilities of 
residuals of cold injury of each hand are not manifested in 
marked interference with employment.  Nor does the record 
show any other extraordinary manifestations of his 
disabilities.  As a result, the Veteran does not qualify for 
extra-schedular consideration for his service-connected 
disabilities of residuals of cold injury to each hand.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, the only objective evidence in favor of an 
increased rating is one examiner's statement that there was a 
little numbness on the index finger and long finger compared 
to the little finger and the Veteran's subjective statements 
about the feeling in his hands.  But that finding of numbness 
merely supports a 10 percent rating rather than establishing 
that the Veteran has locally-impaired sensation of the hands, 
especially in light of the credible, internally-consistent 
objective evidence of several examiners indicating that there 
was no locally-impaired sensation of the hands.  

And since the Veteran has made subjective complaints that are 
not supported by his own other statements, let alone the 
objective evidence in the record, his lay testimony of his 
symptomatology and its interference with his employment is 
accorded little weight.  When credibility is considered, the 
evidence against the claim is much greater than that in 
favor, and there is no reasonable doubt to resolve.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt 
rule inapplicable when the preponderance of the evidence is 
against the claim).  

In response to the RO's June 2006 letter notifying him of the 
evidence needed to substantiate his increased rating claims, 
the Veteran pointed out that he filed his increased rating 
claim earlier than December 7, 2005, and he asked VA to 
verify the date the claim was filed.  The Veteran is correct 
that the date stamp on the cover letter to his claims 
indicates that the claim was received by VA on December 2, 
2005.  The proper filing date was noted on the January 2007 
statement of the case, but since the Veteran's claim for an 
increased rating has been denied, the correction of the 
filing date does not affect the outcome of his claims.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44. 

With respect to the increased rating claims, the RO's 
March 2006 and June 2006 letters describing the evidence 
needed to support the Veteran's claims were timely mailed 
before the August 2006 rating decision.  They described the 
evidence necessary to substantiate a claim for an increased 
rating, identified what evidence VA was collecting and what 
the Veteran should submit, suggested the types of documents 
and information that would be helpful in substantiating the 
claim, explained that the rating is based on the nature, 
severity, and duration of symptoms, their impact on 
employment, and the criteria of diagnostic codes that range 
from zero to 100 percent.  They did not, however, 
specifically notify the Veteran that the rating is based on 
the impact of his disability on his daily life or of the 
diagnostic code under which his disability is rated.  

The Veteran has not raised any notice issues.  And the record 
does not establish that he was prejudiced by the flaws in the 
notice letters.  Shinseki v. Sanders, 77 U.S.L.W. 4303 (U.S. 
April 21, 2009).  The Veteran submitted evidence of the 
impact of his disabilities on his daily life.  At the 
February 2006 hearing, he described how he sometimes burns 
his hands because of the lack of feeling in them and that 
when it is cold, he has to soak his hands in warm water 
before he can use them.  Moreover, at the various C&P 
examinations, he was asked to identify how his disability 
affected the activities of daily living and he explained that 
he can use a knife and fork at the table and use a pen 
although he does not write much, and he had difficulty with 
buttons and laces and can not lift heavy things.  As for the 
regular activities of daily living, he told the examiners 
that he was able to perform those activities independently.  

In addition, he has demonstrated actual knowledge of the 
rating criteria at issue in this appeal.  In November 2005, 
just 16 days before he filed the claims at issue, he 
submitted a document to the RO that listed the criteria of 
Diagnostic Code 7122.  And it is not surprising that he had 
knowledge of the criteria because he has filed other claims 
for benefits relating to residuals of cold injury to his 
feet.  Although the Veteran was not given notice on these 
issues, since he submitted evidence as to the effect of his 
disability on daily life and the rating criteria, he had a 
meaningful opportunity to participate in the adjudication 
process and was not prejudiced by the failure to receive all 
required notice.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
retrieving his claims folder (that contained his service 
treatment records), by obtaining his VA treatment records, 
and by providing him with multiple compensation and pension 
(C&P) examinations.  

With respect to another claim, VA had previously requested 
records of the Veteran's disability claim at the Social 
Security Administration, but its record-keeper replied that 
the Veteran's records had been destroyed and it had no 
records of his claim.  The Veteran was informed of VA's 
inability to obtain those records in the January 2007 
Statement of the Case, and while that document reproduced the 
criteria of 38 C.F.R. § 3.159(e)(1), the Veteran was not 
given a description of further action VA would take regarding 
the claim nor that the Veteran was ultimately responsible for 
providing the evidence.  Given the response by the record-
keeper, it would have been futile to continue to seek those 
records.  And while VA did not fulfill its duty to assist the 
Veteran, he was not prejudiced here because the Board's prior 
October 2008 decision discussed VA failure to obtain those 
SSA records and thereafter, in April 2009, he notified the 
Board that he had nothing else to submit to support his 
claims.  


ORDER

A disability rating in excess of 10 percent for residuals of 
cold injury, right hand, is denied.  

A disability rating in excess of 10 percent for residuals of 
cold injury, left hand, is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


